

[logo.jpg]


June 23, 2009


Via E-mail


Mr. Allan Van Buhler
160 Atlantic Way
Mooresville, North Carolina 28117


Dear Allan:


I am delighted to extend this offer of employment to you for the full-time,
exempt position of Senior Vice President of Sales, Marketing and Business
Development of WorldGate Communications, Inc. (together, the “Company”). Details
of this offer are contained below:


 
·
Reporting:  You will report directly to the Company’s Chief Executive Officer.



 
·
Salary:  Your starting salary will be $7,884.61, paid bi-weekly, which equates
to approximately $205,000 annually.



 
·
Employer:  Your employment will be with WorldGate Service, Inc., a subsidiary of
the Company.



 
·
Severance:  You will be entitled to severance payments in the amount of six (6)
months’ salary and benefits continuation should the Company terminate your
employment for any reason without Cause.



“Cause” shall be determined in good faith by the Company, and shall mean: (i)
your willful or continued misconduct (provided that the Company shall provide
you with written notice of any continued misconduct, and you shall have 5
business days from the date of such notice to cure such continued misconduct),
breach of fiduciary duty or gross negligence in the performance (or failure
thereof) of your duties; (ii) your intentional failure or refusal to perform
lawfully assigned duties consistent with your position; (iii) your material
breach of this Agreement; or (iv) your conviction of or entering a plea of nolo
contendere to any felony or any crime (whether or not a felony) involving
dishonesty or fraud; provided, however, that the Company shall provide you with
written notice of any failure or breach described in clauses (ii) or (iii) of
this definition, and you shall have 5 business days from the date of such notice
to cure such failure or breach and, provided further, that your mental or
physical incapacity due to illness, accident or otherwise, shall not constitute
“Cause” as defined herein.


·
Cash Bonus Plan: The Board of Directors of the Company intends to create a cash
incentive bonus plan for the Company’s employees, which will contain objectives
that, if and when achieved by the Company, will reward employees with cash
compensation. As and when such new cash bonus plan is implemented, you will
participate in it at the executive level.



 
·
Benefits:  As a full-time employee, you will be eligible for participation in
our health plan and all welfare benefits sponsored by the Company.  These
benefits are effective the first of the month on or following your first date of
employment. In addition, you will be eligible to participate in the Company’s
401(k) Employee Savings Plan, once any eligibility criteria are met.


 
 

--------------------------------------------------------------------------------

 

 
·
Combined Time Off (“CTO”):  CTO (which includes sick, personal and vacation
days) will accrue starting your first day of employment.  You will accrue 2 days
of CTO per month based on your start date.  This equates to 24 days
annually.  Your first opportunity to take compensated time off would be one
month after your start date.  You will be eligible for paid Company designated
holidays on your first day of employment.  You will accrue additional time off
once you reach your five year anniversary.  CTO time expires annually and does
not carry over if not used.



 
·
Formal Employment Contracts: The Company has typically not entered into formal
employment contracts with its executives and currently does not plan to do so.
If the employment terms of other executives do become memorialized in formal
employment contracts, and you wish that your terms be so memorialized as well,
the Company will be happy to do so.



 
·
Board Appointment:  The Board of Directors of WorldGate Communications, Inc. has
previously appointed you as an officer of WorldGate Communications, Inc. with
the title of Senior Vice President of Sales, Marketing and Business Development
of WorldGate Communications, Inc.



This offer is contingent upon the receipt of your signed acceptance of this
letter and the successful completion of your background investigation.  Please
note that this letter does not constitute a contract of permanent employment.
Employees are employed by the Company in an at-will employment relationship, and
may be terminated by either the Employee or the Company at any time, with or
without notice, except as provided herein, with or without Cause, and for any
reason or no reason at all.


We are hoping that you can start on Wednesday, July 1, 2009.  On your first day,
in order to facilitate the hiring process, please be prepared to provide
documentation that establishes your employment eligibility to work in the U.S.
(in accordance with the Immigration Reform and Control Act of 1986).  Your US
passport is best.


If you agree with the conditions stated above, please sign below and fax to
215-354-1049 or email to cvitale@wgate.com.


If you have any questions, please contact me at 704-260-3676.  Welcome to
WorldGate!  I am looking very much forward to working with you, and I know the
board of directors is looking forward to your contributions to the Company’s
future successes.


Sincerely,


/s/ Robert Stevanovski


Robert Stevanovski,
Chairman of the Board and Interim Chief Executive Officer
WorldGate Communications, Inc.


Accepted By: 
/s/ Allan Van Buhler
 Date: 6/30/09
   
Allan Van Buhler
 

 
 
 

--------------------------------------------------------------------------------

 